Case: 13-10001   Date Filed: 06/14/2013   Page: 1 of 2


                                                        [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10001
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:10-cr-00225-WS-C-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


VINCENTE SANCIVERI CERVANTES,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                            (June 14, 2013)


Before HULL, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 13-10001        Date Filed: 06/14/2013        Page: 2 of 2


       Vincente Sanciveri Cervantes appeals his 110-month sentence for various

money-laundering offenses, in violation of 18 U.S.C. § 1956. 1 We affirm. 2

       Cervantes contends the district court miscalculated his guidelines range. He

argues his adjusted offense level should have been 23, with a corresponding

guideline range of 46 to 57 months, rather than an offense level of 32 and guideline

range of 121 to 151 months, as calculated by the district court. The problem for

Cervantes is that he asked the district court to assign an offense level of 32 and

withdrew any remaining objections to the guideline applications. Under the

doctrine of “invited error,” an appellate court will not vacate a sentence based on

“errors” the appealing party affirmatively invited the sentencing court to make.

See United States v. Love, 449 F.3d 1154, 1157 (11th Cir. 2006). Accordingly,

Cervantes’s challenge to his below-the-guidelines sentence fails. 3

       AFFIRMED.




       1
         Specifically, Cervantes pleaded guilty to one count of conspiracy to launder money, in
violation of 18 U.S.C. § 1956(h), and twenty-two counts of money laundering, in violation of 18
U.S.C. § 1956(a)(1)(B)(i).
       2
         We review a district court’s application of the Sentencing Guidelines de novo and its
factual determinations for clear error. United States v. Rhind, 289 F.3d 690, 693 (11th Cir.
2002).
       3
          For similar reasons, we also reject Cervantes’s claim the district court erroneously relied
on “unreliable” hearsay evidence in calculating his base offense level. See United States v.
Beckles, 565 F.3d 832, 844 (11th Cir. 2009) (holding that the “failure to object to allegations of
fact in a PSI admits those facts for sentencing purposes and precludes the argument that there
was error in them” (internal quotation marks omitted)).

                                                 2